PER CURIAM.
The appellants filed a tort action against the City of Tempe and others. The City of Tempe filed a motion for summary judgment urging the defense of governmental immunity. The trial court followed the then recognized law and granted the motion. A judgment in favor of the City of Tempe was entered and this appeal followed.
Thereafter the Arizona Supreme Court rendered its decision in the case of Stone v. Arizona Highway Commission, 93 Ariz. 384, 381 P.2d 107 (1963). The City of Tempe concedes that on the basis of Stone the judgment in its favor must be reversed.
This cause is reversed and remanded with instructions to vacate the judgment in favor of the City of Tempe and to reinstate the plaintiffs’ complaint against the City of Tempe.